In this action asking relief in the form of a declaratory judgment decreeing that the plaintiffs have an easement or right of way over property of one of the defendants to Long Island Sound, and asking further that the defendants be restrained from interfering therewith, judgment dismissing the complaint was, on motion, granted under rule 112 of the Rules of Civil Practice. Judgment unanimously affirmed, with ten dollars costs and disbursements. No opinion. Present — Lazansky, P. J., Hagarty, Davis, Adel and Taylor, JJ.